TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2013



                                      NO. 03-11-00130-CV


                            Greater Houston Partnership, Appellant

                                                 v.

              Greg Abbott, Texas Attorney General; and Jim Jenkins, Appellee




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE;
              DISSENTING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the district court’s judgment.

IT IS THEREFORE ordered that the judgment of the district court is in all things affirmed. It

is FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court

and the court below; and that this decision be certified below for observance.